                                                      Case 2:16-bk-16833-SK         Doc 150 Filed 02/11/20 Entered 02/11/20 16:30:14               Desc
                                                                                     Main Document     Page 1 of 5



                                                      1   LOCKE LORD LLP
                                                          Regina J. McClendon (SBN 184669)
                                                      2   rmcclendon@lockelord.com
                                                          Meagan S. Tom (SBN 273489)
                                                      3
                                                          meagan.tom@lockelord.com
                                                      4   101 Montgomery Street, Suite 1950
                                                          San Francisco, CA 94104
                                                      5   Telephone: (415) 318-8810
                                                          Fax: (415) 676-5816
                                                      6
                                                          Attorneys for Creditor
                                                      7
                                                          U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust
                                                      8

                                                      9                                UNITED STATES BANKRUPTCY COURT

                                                     10                                 CENTRAL DISTRICT OF CALIFORNIA

                                                     11                                        LOS ANGELES DIVISION

                                                     12   In Re:                                            )    Case No. 2:16-bk-16833-SK
                                                                                                            )
                                                     13   EDUARDO ENRIQUE VALLEJO,                          )    Chapter 13
                 101 Montgomery Street, Suite 1950




                                                                                                            )
                                                     14
                     San Francisco, CA 94104




                                                                                 Debtor.                    )    OPPOSITION TO DEBTOR’S MOTION
Locke Lord LLP




                                                     15                                                     )    TO REOPEN THE DISMISSED CHAPTER
                                                                                                            )    13 CASE
                                                     16                                                     )
                                                                                                            )
                                                     17

                                                     18
                                                          I.       INTRODUCTION
                                                     19
                                                                   Creditor U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust (hereinafter
                                                     20
                                                          the “LSF9 Trust”) submits this opposition to Debtor Eduardo Enrique Vallejo’s motion to reopen his
                                                     21
                                                          Chapter 13 case, which was dismissed on October 25, 2018.
                                                     22
                                                          II.      RELEVANT FACTS AND PROCEDURAL HISTORY
                                                     23
                                                                   A.     The Loan and Debtor’s Default
                                                     24
                                                                   On or about November 10, 2004, Debtor and Maria Luisa Vallejo obtained a $315,000 loan
                                                     25
                                                          (the “Loan”) from GMAC Mortgage Corporation DBA ditech.com. Request for Judicial Notice
                                                     26
                                                          (“RJN”), Exh. 1. The Loan was secured by a deed of trust (the “Deed of Trust”) against the real
                                                     27
                                                          property located at 508 North California Street, Burbank, California 91505 (the “Property”). Id. On
                                                     28

                                                                                                             1
                                                          82414219v.1
                                                      Case 2:16-bk-16833-SK        Doc 150 Filed 02/11/20 Entered 02/11/20 16:30:14               Desc
                                                                                    Main Document     Page 2 of 5



                                                      1   June 11, 2010, an Assignment of Deed of Trust was recorded, memorializing the assignment of the

                                                      2   beneficial interest to GMAC Mortgage, LLC.        RJN, Exh. 2. On May 21, 2013, a Corporate

                                                      3   Assignment of Deed of Trust was recorded, memorializing the assignment of the beneficial interest

                                                      4   to Green Tree Servicing LLC. RJN, Exh. 3. Debtor defaulted on the Loan and as a result, a Notice

                                                      5   of Default was recorded on February 24, 2016. RJN, Exh. 4.

                                                      6           B.    Debtor’s 2016 Chapter 13 Case and Appeals

                                                      7           On May 23, 2016, Debtor filed for Chapter 13 protection. ECF No. 1. On September 29,
                                                      8   2016, Ditech Financial LLC fka Green Tree Servicing LLC (“Ditech”) filed a Proof of Claim. Claim
                                                      9   7-1. On October 19, 2016, Debtor filed a Third Amended Plan, wherein he proposed to pay $439.01
                                                     10   per months for 51 months to the Chapter 13 trustee to cure the default on the Loan. ECF No. 37 at p.
                                                     11   6 of 9. He also proposed to make post-petition monthly mortgage payment directly to Ditech. Id.
                                                     12   The Plan was confirmed on December 29, 2016. ECF No. 42. On January 5, 2017, Ditech
                                                     13   transferred its claim to the LSF9 Trust. ECF No. 44. On February 10, 2017, an Assignment of Deed
                 101 Montgomery Street, Suite 1950




                                                     14   of Trust was recorded, memorializing the transfer to the LSF9 Trust. RJN, Exh. 5.
                     San Francisco, CA 94104
Locke Lord LLP




                                                     15                 1.      BAP Case No. 18-1015
                                                     16           On December 12, 2017, the LSF9 Trust filed a motion for relief from the automatic stay.
                                                     17   ECF No. 49. The basis for the motion was that Debtor did not make the post-petition monthly
                                                     18   payments on the Loan. Id. On January 4, 2018, Debtor opposed the motion, claiming that LSF9
                                                     19   Trust lacked authority to enforce the Loan. ECF No. 53. On January 16, 2018, the Court granted
                                                     20   LSF9’s motion. ECF No. 71. On January 11, 2018, before the Court issued a formal order, Debtor
                                                     21   filed a notice of appeal. ECF No. 66. In his opening brief, Debtor reiterated the same argument
                                                     22   regarding the LSF9’s authority to enforce the Loan. BAP Case No. 18-1015, ECF No. 9. He also
                                                     23   argued for the first time that Ditech and Caliber Home Loans, Inc. (servicer of the Loan for the LSF9
                                                     24   Trust) misapplied his pre- and post-petition payments. Id. On October 11, 2018, the Bankruptcy
                                                     25   Appellate Panel of the Ninth Circuit (“BAP”) addressed all the issues raised on appeal by Debtor,
                                                     26   and affirmed the Court’s ruling on the LSF9 Trust’s motion. BAP Case No. 18-1015, ECF No. 97.
                                                     27   The BAP issued the Mandate on October 26, 2018. BAP Case No. 18-1015, ECF No. 119-2.
                                                     28

                                                                                                           2
                                                          82414219v.1
                                                      Case 2:16-bk-16833-SK          Doc 150 Filed 02/11/20 Entered 02/11/20 16:30:14                 Desc
                                                                                      Main Document     Page 3 of 5



                                                      1                   2.      BAP Case No. 18-1292

                                                      2           In the meantime, on March 26, 2018, the Chapter 13 trustee filed a motion to dismiss the case
                                                      3   for failure to make plan payments in the Debtor’s Chapter 13 case. ECF No. 94. On October 25,
                                                      4   2018, the Court granted the Chapter 13 trustee’s motion and dismissed the bankruptcy case. ECF
                                                      5   No. 117. Debtor appealed the order of dismissal to the BAP, but his appeal was terminated upon his
                                                      6   failure to pay the filing fees. BAP Case No. 18-1292, ECF No. 21-1.
                                                      7                   3.      Ninth Circuit Court of Appeal, Case No. 18-60060
                                                      8           On October 18, 2018, Debtor appealed the BAP’s ruling in BAP case no. 18-1015 to the
                                                      9   Ninth Circuit Court of Appeals. BAP Case No. 18-1015, ECF No. 110-1. On May 29, 2019, the
                                                     10   Ninth Circuit denied Debtor’s appeal as moot because the underlying Chapter 13 case had been
                                                     11   dismissed. Case No. 18-60060, ECF No. 44.
                                                     12           C.      The 2019 Loan Modification
                                                     13           In July 2019, Caliber offered and Debtor accepted a Loan Modification Agreement. Fu
                 101 Montgomery Street, Suite 1950




                                                     14
                     San Francisco, CA 94104




                                                          Decl., ¶¶ 2-4; id., Exh. 1. By signing the Loan Modification Agreement, Debtor reaffirmed the
Locke Lord LLP




                                                     15   validity of the Loan, including the Deed of Trust and subsequent assignments. Id., Exh. 1 at p. 3-4
                                                     16   of 6. Debtor soon defaulted on the monthly payment again. It is apparently this default and
                                                     17   Debtor’s awareness that foreclosure proceedings will result that have prompted this motion.
                                                     18   III.    ARGUMENT
                                                     19           A.      Debtor Cannot Reopen A Dismissed Case Under 11 U.S.C. § 350(a)
                                                     20
                                                                  11 U.S.C. § 350 states:
                                                     21
                                                                  (a)     After an estate is fully administered and the court has discharged the trustee, the court
                                                     22
                                                          shall close the case.
                                                     23
                                                                  (b)     A case may be reopened in the court in which such case was closed to administer
                                                     24
                                                          assets, to accord relief to the debtor, or for other cause.
                                                     25
                                                                  A dismissed case, such as the Chapter 13 case here, is not fully administered. Thus, it is not
                                                     26
                                                          “closed” for purposes of 11 U.S.C. § 350(a) and cannot be reopened under 11 U.S.C. § 350(b). In re
                                                     27
                                                          Dicks, 579 B.R. 704, 707 (Bankr. E.D.N.Y. 2017) (“Where a case has been dismissed, it may not be
                                                     28

                                                                                                               3
                                                          82414219v.1
                                                      Case 2:16-bk-16833-SK          Doc 150 Filed 02/11/20 Entered 02/11/20 16:30:14               Desc
                                                                                      Main Document     Page 4 of 5



                                                      1   reopened under § 350(b).”). Debtor’s motion should be denied for this reason alone.

                                                      2             B.     The Court Should Not Vacate the Dismissal Under Rule 9024 of the Federal
                                                                           Rules of Bankruptcy Procedure
                                                      3
                                                                    Debtor does not seek relief under Rule 9024 of the Federal Rules of Bankruptcy Procedure,
                                                      4
                                                          but even if the Court were willing to so construe his request, it would still have to be denied. Rule
                                                      5
                                                          60 of the Federal Rules of Civil Procedure is incorporated in Rule 9024 of the Federal Rules of
                                                      6
                                                          Bankruptcy Procedure. Fed. R. Bankr. P. 9024. A motion under Rule 60(b)(1)-(3) (mistake, newly
                                                      7
                                                          discovered evidence, and fraud) must be made within one year after the entry of the judgment or
                                                      8
                                                          order or the date of the proceeding. Fed. R. Civ. P. 60(c)(1). The order of dismissal was entered on
                                                      9
                                                          October 25, 2018, more than a year ago. ECF No. 117. Thus, Debtor’s motion to reopen is untimely
                                                     10
                                                          and should be denied.
                                                     11
                                                                    Debtor also fails to show a valid basis to reopen his bankruptcy. He alleges that the LSF9
                                                     12
                                                          Trust lacked authority to enforce the Loan and to move to lift the automatic stay because it did not
                                                     13
                 101 Montgomery Street, Suite 1950




                                                          own the Loan. Motion, ¶¶ 24-26, 41-46, 68-80, 88-105. This issue was adjudicated against him by
                                                     14
                     San Francisco, CA 94104
Locke Lord LLP




                                                          this Court and the BAP. BAP Case No. 18-1015, ECF No. 97. Further, by signing the Loan
                                                     15
                                                          Modification Agreement on July 16, 2019, Debtor reaffirmed the validity of the Loan and collateral
                                                     16
                                                          Loan documents, including the Assignment of Deed of Trust that memorialized the transfer of the
                                                     17
                                                          beneficial interest to the LSF9 Trust. Fu Decl., Exh. 1; RJN, Exh. 5.
                                                     18
                                                                    Debtor also alleges that the LSF9 Trust misapplied his pre- and post-petition payments.
                                                     19
                                                          Motion, ¶¶ 27-30, 47-51, 60-67, 81-87. This issue too was adjudicated against him by the BAP.
                                                     20
                                                          BAP Case No. 18-1015, ECF No. 97.
                                                     21
                                                          IV.       CONCLUSION
                                                     22
                                                                    Debtor’s motion to reopen is nothing more than an attempt to circumvent the unfavorable
                                                     23
                                                          rulings from the BAP and the Ninth Circuit Court of Appeals and have a second bite of the apple.
                                                     24
                                                          For these reasons, the LSF9 Trust respectfully requests that the Court deny Debtor’s motion to
                                                     25
                                                          reopen.
                                                     26

                                                     27

                                                     28

                                                                                                              4
                                                          82414219v.1
                                                      Case 2:16-bk-16833-SK      Doc 150 Filed 02/11/20 Entered 02/11/20 16:30:14           Desc
                                                                                  Main Document     Page 5 of 5



                                                      1   Dated: February 11, 2020                      Respectfully submitted,

                                                      2                                                 LOCKE LORD LLP
                                                      3

                                                      4                                                 By: /s/ Meagan S. Tom
                                                                                                               Regina J. McClendon
                                                      5
                                                                                                               Meagan S. Tom
                                                      6                                                 Attorneys for Creditor U.S. Bank Trust, N.A., as
                                                                                                        Trustee for LSF9 Master Participation Trust
                                                      7

                                                      8

                                                      9

                                                     10

                                                     11

                                                     12

                                                     13
                 101 Montgomery Street, Suite 1950




                                                     14
                     San Francisco, CA 94104
Locke Lord LLP




                                                     15

                                                     16

                                                     17

                                                     18
                                                     19
                                                     20

                                                     21

                                                     22

                                                     23

                                                     24

                                                     25

                                                     26

                                                     27

                                                     28

                                                                                                    5
                                                          82414219v.1
